In an action in which plaintiff was granted a judgment of separation, she appeals from so much of an order of the Supreme Court, Nassau County, entered November 8,1962, as (1) modified the judgment by reducing the weekly alimony awarded therein from $70 to $60 and (2) denied leave to her to enter judgment for alimony arrears in excess of the $1,500 arrears which the order directed the husband to pay. The husband cross-appealed from other portions of the order; he died on October 12, 1967; the executrix of his estate has been substituted herein for him and her brief asks for leave to discontinue the cross appeal. Order modified, on the law and the facts, by striking therefrom the fourth decretal paragraph, which reduced the alimony award. As so modified, order affirmed, without costs. Cross appeal dismissed, without costs. In our opinion, there were no changed circumstances to justify the reduction of the alimony. The husband’s income and resources were sufficient to meet the payments required by the original judgment. Christ, Acting P. J., Brennan, Hopkins, Munder and Kleinfeld, JJ., concur.